Order entered October     /~, 2012




                                              In The
                                    Qtourt of ~pealg
                           jfiftb 1JBigtrid of 1Eexag at maiiag
                                       No. 05-12-01197-CR

                             JOSE JOFFRE CORREA, Appellant

                                                 v.
                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                  Dallas County, Texas
                            Trial Court Cause No. M09-57654

                                            ORDER
       The Court GRANTS court reporter Terri Foster Jones's October 15, 2012 motion for

extension of time to file the reporter's record. We ORDER Ms. Jones to file the reporter's

record within THIRTY DAYS from the date ofthis order.

       We ORDER the Dallas County District Clerk to file the clerk's record within FIFTEEN

DAYS from the date ofthis order.

       We ORDER the Clerk of the Court to send a copy of this order to Gary Fitzsimmons,

Dallas County District Clerk, and counsel for all parties.